PER CURIAM
Defendant appeals her convictions in a single trial of attempted murder of one victim and manslaughter in the first degree of a second victim. The convictions arose out of a “single criminal episode.” See ORS 131.505(4). The court sentenced defendant to a 20-year term for manslaughter, with a five-year minimum, ORS 161.610, because she used a firearm during commission of the crime. The court also sentenced defendant to a 20-year term for attempted murder, with a five-year minimum, also pursuant to ORS 161.610. The sentences, including the five-year firearm minimum sentences, were to run concurrently. Defendant asserts that she cannot be sentenced to two concurrent five-year firearm minimums, citing State v. Hardesty, 68 Or App 591, 682 P2d 824 (1984). Hardesty dealt with imposition of consecutive five-year firearm minimum terms. The Supreme Court has now affirmed our decision. State v. Hardesty, 298 Or 616, 695 P2d 569 (1985). We now hold that Hardesty applies to concurrent as well as consecutive minimum firearm sentences imposed on a defendant who is convicted in a single trial of several felonies committed when using a firearm. ORS 161.610 does not authorize imposition of multiple minimum concurrent sentences. Defendant’s other assignments of error lack merit.
Five-year minimum sentence on conviction for attempted murder deleted; affirmed as modified.